J-S76002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JUSTIN CREDICO                       :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                   Appellant          :
                                      :
                                      :
              v.                      :
                                      :
                                      :
 WEST CHESTER UNIVERSITY,             :   No. 2166 EDA 2017
 CHESTER COUNTY, WEST CHESTER         :
 TOWNSHIP, WEST CHESTER               :
 UNIVERSITY POLICE DEPARTMENT,        :
 MICHAEL BIKING OF WEST               :
 CHESTER UNIVERSITY POLICE,           :
 LYNN KLINGENSMITH OF WEST            :
 CHESTER UNIVERSITY, JACK             :
 WABER OF WEST CHESTER                :
 UNIVERSITY BIOLOGY STAFF,            :
 BARBARA GIZA OF WEST CHESTER         :
 UNIVERSITY PSYCHOLOGY STAFF          :
 AND JOHN/JANE DOES                   :

                Appeal from the Order Entered June 15, 2017
              In the Court of Common Pleas of Chester County
                   Civil Division at No(s): 2017-5910-RC


 JUSTIN CREDICO                       :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                   Appellant          :
                                      :
                                      :
              v.                      :
                                      :
                                      :
 WEST CHESTER UNIVERSITY,             :   No. 2167 EDA 2017
 CHESTER COUNTY, WEST CHESTER         :
 TOWNSHIP, WEST CHESTER               :
 UNIVERSITY POLICE DEPARTMENT,        :
 MICHAEL BIKING OF WEST               :
 CHESTER UNIVERSITY POLICE,           :
 LYNN KLINGENSMITH OF WEST            :
 CHESTER UNIVERSITY, JACK             :
J-S76002-17


    WABER OF WEST CHESTER                      :
    UNIVERSITY BIOLOGY STAFF,                  :
    BARBARA GIZA OF WEST CHESTER               :
    UNIVERSITY PSYCHOLOGY STAFF                :
    AND JOHN/JANE DOES                         :

                  Appeal from the Order Entered June 15, 2017
                In the Court of Common Pleas of Chester County
                       Civil Division at No(s): 2017-05910


BEFORE:      PANELLA, J., STABILE, J., and PLATT, J.

JUDGMENT ORDER BY PANELLA, J.                        FILED MARCH 26, 2018

        Pro se Appellant, Justin Credico, argues the trial court erred in

dismissing his complaint as frivolous. After careful review, we conclude the

court did not err, and therefore affirm.1

        In his complaint, filed June 19, 2017, Credico asserted various actors

had violated his civil rights in 2008. Credico, who is currently incarcerated in

FCI Allenwood, a federal prison,2 filed a concurrent application for in forma


____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1 As all of the named defendants in this matter are local or state agencies,
Credico should have appealed this matter to the Commonwealth Court. “[T]he
Commonwealth Court has exclusive appellate jurisdiction of appeals involving
tort claims against a Commonwealth or local agency.” Flaxman v. Burnett,
574 A.2d 1061, 1064 n.4 (Pa. Super. 1990). See also Balshy v. Rank, 490
A.2d 415, 420 (Pa. 1985) (finding section 1983 claims for damages create a
species of tort liability). Appellees have not objected to the exercise of our
jurisdiction over this matter, thus our jurisdiction is perfected and we decline
to transfer this appeal. See Pa.R.A.P. 741(a).

2 A federal jury convicted Credico of threatening federal agents and their
family members. See United States v. Credico, ___ Fed.Appx. ___, 2017



                                           -2-
J-S76002-17


pauperis (“IFP”) status, which would allow for waiver of filing fees, among

other expenses.

       Under the Rules of Civil Procedure, a court considering a request for IFP

status may dismiss any associated action if the court determines the action is

frivolous. See Pa.R.C.P. 240(j). An action is frivolous if it lacks any arguable

basis in either the law or the facts alleged. See Ocasio v. Prison Health

Services, 979 A.2d 352, 354 (Pa. Super. 2009). An action lacks an arguable

basis in law or in fact if, taking all factual assertions as true, it does not set

forth a valid cause of action. See id.

       In dismissing Credico’s action, the court observed that the allegations

of wrongful conduct all occurred in 2008, while Credico did not file his

complaint until 2017. While the causes of actions Credico seeks to assert are

not entirely clear, the trial court is undoubtedly correct that all are governed

by a two-year statute of limitations. See 42 Pa.C.S.A. § 5524 (two-year cause

of action for tort claims); Wilson v. Garcia, 471 U.S. 261, 276-280 (1985)



____________________________________________


WL 6422349 (3d Cir. 2017). He made hundreds of phone calls to the FBI.
Eventually, he left voicemails, “which included graphic threats to murder
[Special Agent] Milligan and defile his corpse, murder Special Agent Jim
Fitzgerald, rape Milligan’s wife, and anally rape Fitzgerald's daughter (whom
Credico referenced by name)….” Id., at *1.

 A search of Credico’s name in Westlaw reveals he is a prolific pro se litigant.
See, e.g., Credico v. Unknown Official for U.S. Drone Strikes, 2013 WL
1446323 (E.D. Pa. 2013) (dismissing Credico’s complaint “as frivolous
because [his] suggestion that the federal government might kill him with a
drone is delusional and irrational[]”) (unpublished memorandum).

                                           -3-
J-S76002-17


(holding section 1983 claims are governed by the state statute of limitations

for tort claims), superseded by statute on other grounds, as stated in Jones

v. R.R. Donnelley & Sons Company, 541 U.S. 369, 377-378 (2004). Thus,

all of Credico’s claims are time-barred and his complaint is clearly frivolous.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/26/18




                                     -4-